DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Applicant’s Response After Final Action, filed October 22, 2021, to the Final Rejection dated August 10, 2021 is acknowledged.  Claims 9-19 are pending.

Allowable Subject Matter
Claims 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to the instantly claimed carbon material is Nakamura et al. (US 2013/0061800 A1), hereinafter Nakamura, originally of record of the Non-Final Rejection dated April 28, 2020.  Nakamura teaches a tantalum carbide coating on a graphite substrate ([0017]; ([0053]; [0079]; [0025]) with an XRD (X-ray diffraction) spectrum where the main intensity peaks are (111), (200), (220), and (311) planes, with the highest being (111) ([0053]; [0079]; [0025]; FIG. 1B) and the carbide is coated onto the graphite substrate ([0061]).  Further regarding “surface formed on the carbon substrate” (emphasis added by the examiner), this language provides product-by-process limitations.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant has cancelled claims 1-8, as drawn to a non-elected invention, as the invention has been constructively elected by original presentation for prosecution on the merits, per the Final Rejection filed August 10, 2021.  No arguments have been submitted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784